FORBEARANCE AGREEMENT



This Forbearance Agreement

("Agreement") is entered into effective as of January 3, 2011, by and between WB
QT, LLC, a Delaware limited liability company for itself and as agent for the
Lenders (the "Senior Lenders") and Quantum Fuel Systems Technologies Worldwide,
Inc., a Delaware corporation (the "Borrower").                



RECITALS





The WB QT, LLC, as Agent and other Lenders entered into a Credit Agreement dated
as of January 31, 2007 (such Credit Agreement, together with all amendments, the
"Credit Agreement").

The Borrower is indebted to the Senior Lenders under certain convertible
promissory notes each issued on April 30, 2010 (collectively, together with all
amendments, the "Convertible Notes").

The Borrower is indebted to the Senior Lenders under a certain Amended and
Restated Term B Note issued on May 30, 2008 (the "Term Note B").

The Borrower is indebted to the Senior Lenders under a certain Term Note dated
November 24, 2009 (the "Consent Fee Term Note").

The Convertible Notes, the Term Note B and the Consent Fee Term Note are
sometimes collectively referred to herein as the "Senior Promissory Notes" and
the Senior Promissory Notes together with the Credit Agreement and all other
agreements, certificates, and documents executed and delivered by Borrower in
connection therewith and all amendments and modifications thereto are
collectively referred to herein as the "Senior Loan Documents".

All indebtedness and other sums evidenced by any of the Senior Promissory Notes
or owing to Lender under any of the Senior Loan Documents shall collectively be
referred to herein as the "Senior Indebtedness".

On August 3, 2009, the Borrower and Whitebox Advisors, LLC ("Whitebox"), an
affiliate of the Senior Lenders, entered into an unconditional commitment letter
pursuant to which Whitebox agreed to provide further investments in the
Borrower, not to exceed $10,000,000, at the option and request of the Borrower
(such commitment letter, together with all amendments, the "Original
Commitment").

On January 3, 2011, for good and valuable consideration the Borrower and
Whitebox agreed to terminate the Original Commitment and amend the Credit
Agreement to create a new $5,000,000 loan facility pursuant to which Senior
Lenders commit to loan Borrower up to $5,000,000 (the "New Facility").

On October 13, 2010 and October 19, 2010 the Borrower issued senior subordinated
promissory notes (collectively, the "Bridge Notes") in connection with the
closing of a private placement transaction with certain accredited investors,
which Bridge Notes have a scheduled maturity date of December 31, 2010 (the
"Bridge Note Maturity Date").

The Borrower anticipates that it will not have sufficient cash on hand to pay
the indebtedness owed under the Bridge Notes on the Bridge Note Maturity Date,
which failure to pay on the Bridge Note Maturity Date shall constitute an Event
of Default under the Bridge Notes ("Bridge Notes Default").

Under the terms of the Senior Loan Documents, a Bridge Notes Default constitutes
a cross default or event of default under the Senior Loan Documents (the
"Specified Default").

The Borrower has requested that the Senior Lenders agree to forbear, and the
Senior Lenders have agreed to forbear, from exercising their rights and remedies
with respect to any Specified Default during the Forbearance Period (as defined
below) should any Specified Default be determined to have actually occurred, on
the terms and conditions set forth in this Agreement.

NOW, THEREFORE,

in consideration of the above recitals, the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby mutually acknowledged, the parties covenant and
agree as follows:



AGREEMENT



 

1. Acknowledgement and Reaffirmation.  The Borrower hereby acknowledges and
agrees that:

(i) the Borrower together with any of Borrower's subsidiaries and affiliates
that are parties to any of the Senior Loan Documents (collectively the "Loan
Parties") are indebted and liable to the Senior Lenders in the aggregate amount
of $20,612,641 as of October 31, 2010 in respect to the Senior Loan Documents
inclusive of principal, interest, fees, expenses (including but not limited to
attorneys', advisors' and consultants' fees that are reimbursable under the
Senior Loan Documents) , and such amounts outstanding under the Senior Loan
Documents constitute valid and subsisting obligations of the Borrower to the
Senior Lenders that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. The Borrower hereby (i) acknowledges
and affirms its obligations under the respective Senior Loan Documents to which
it is a party, (ii) acknowledges and affirms the liens created and granted by
the Loan Parties in the Senior Loan Documents and (iii) agree that, other than
as expressly set forth herein, this Agreement shall in no manner adversely
affect or impair such obligations and/or liens; and

(b)          the Senior Lenders do not waive any of the Specified Defaults,
except to the extent expressly set forth herein.

2. Forbearance.  Subject to the terms and conditions set forth herein, from the
date this Agreement is fully executed and delivered by the parties (the
"Effective Date") through the earlier of (a) the date on which the Loan Parties
fail to comply with the covenants contained in Section 7 of this Agreement, (b)
the date of the commencement by the Borrower of a voluntary bankruptcy,
insolvency, reorganization or other similar proceeding or the commencement of
any similar non-voluntary case or proceeding with respect to the Borrower that
remains undismissed or stayed for a period of 30 days following the date of
filing, and (c) 12:00 noon (EST) on April 30, 2011 (the "Forbearance Period"),
the Senior Lenders hereby agree to forbear from exercising any and all rights or
remedies available under the Senior Loan Documents or applicable law as a result
of the Specified Defaults, but only to the extent that such rights and remedies
arise solely as a result of the occurrence and continuation of the Specified
Defaults; provided, however, that in each case, the Senior Lenders shall be free
to exercise any or all rights and remedies arising on account of any Specified
Default at the end of the Forbearance Period; provided further, that except as
expressly set forth herein, this Agreement shall not operate as a waiver,
amendment or modification of the Senior Loan Documents. Notwithstanding anything
contained in the Senior Loan Documents or this Agreement to the contrary, the
Borrower will be entitled to repay the Bridge Notes (other than with proceeds
from the New Facility) during the Forbearance Period and that upon such
repayment of the Bridge Notes, the Specified Default will be deemed cured and
the Senior Lenders will not be entitled to exercise any rights or remedies by
virtue of the Specified Default following the expiration of the Forbearance
Period.

3. No Waiver of Rights or Remedies.  The Senior Lenders and the Loan Parties
agree that, other than as expressly set forth herein, nothing in this Agreement,
or the performance by the Senior Lenders of their obligations hereunder,
constitutes or shall be deemed to constitute a waiver of any of the rights or
remedies available to the Senior Lenders or the Loan Parties under the Senior
Loan Documents or any applicable law, all of which are hereby reserved. 

4. Representations and Warranties of the Loan Parties.  The Loan Parties hereby
represent and warrant to the Senior Lenders that:

(a)                No Default or Event of Default exists or is expected to arise
during the term of the Forbearance Period to the knowledge of the Loan Parties,
as of the date hereof (other than the Bridge Notes Default and the Specified
Default); and

(b)               The execution, delivery and performance by the Loan Parties of
this Agreement has been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (i) contravene the terms of any
of such Person's organizational documents; (ii) conflict with or result in any
breach or contravention of, or result in or require the creation of any Lien
under, or require any payment to be made under (A) any contractual obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its subsidiaries or (B) any order, injunction, writ or decree
of any governmental authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable law.  Except for any
filings required by applicable securities laws, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
governmental authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Loan Parties of
this Agreement.

5. Interest.  During the Forbearance Period, the Senior Loan Documents, where
relevant, will accrue interest at the "non-default" interest rate and such
interest shall be payable in accordance with the terms of the respective Senior
Loan Documents.

6. Representation and Warranty of the Agent and the Senior Lenders.  The Agent
and the Senior Lenders represent and warrant to the Borrower that no Default or
Event of Default exists (or shall exist), to the knowledge of the Agent or such
Senior Lender, as of the date hereof (other than the Specified Defaults). 

7. Covenants. 

The Loan Parties shall not use the proceeds from the New Facility to repay, in
part or in full, any of the Bridge Notes.

The Loan Parties shall not incur, create, issue, assume or suffer to exist any
indebtedness for borrowed money other than indebtedness existing on the
Effective Date and indebtedness permitted by the terms of the Senior Loan
Documents.

The Loan Parties shall not incur, create, assume or suffer to exist any lien on
any assets or properties of any Loan Party other than (i) liens existing on the
Effective Date and (ii) customary liens incurred in the ordinary course of
business and otherwise permitted under the Senior Loan Documents.

8. Release.  In partial consideration of the Senior Lenders' willingness to
enter into this Agreement, the Loan Parties hereby release the Senior Lenders
and the Agent and their officers, affiliates, employees, representatives,
agents, financial advisors, counsel and directors from any and all actions,
causes of action, claims, demands, damages and liabilities of whatever kind or
nature, in law or in equity, now known or unknown, suspected or unsuspected to
the extent that any of the foregoing arises from any action or failure to act in
connection with the Credit Agreement or any other Senior Loan Document on or
prior to the date hereof.

9. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of a facsimile, pdf
or other electronic copy of a signature shall be binding and have the same legal
effect as an original signature.

10. Effectiveness.  This Agreement shall become effective upon the execution and
delivery of a counterpart hereof by each of the parties hereto to the other
party.

11. APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA.

12. Entirety.  This Agreement and the Senior Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement
together with the Senior Loan Documents represent the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no oral agreements between
the parties.  In the event there is a conflict between this Agreement and the
Senior Loan Documents, this Agreement shall control.

13. Severability.  In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

14. Successors and Assigns; Transfers.  This Agreement shall be binding upon and
inure to the benefit of each of the parties and their respective successors and
assigns.  The Senior Lenders may transfer all or any of the Senior Promissory
Notes at any time during the Forbearance Period provided that the transferee
shall agree in writing with the Borrower, as a condition to such transfer, to be
bound by all of the provisions of this Agreement as if they had been original
signatories to this Agreement. 

15. Notices.  Any notice or other communication to any party in connection with
this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing.  All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first business day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed.

16. Waivers and Amendments.  This Agreement can be waived, modified, amended, or
terminated only explicitly in a writing signed by the parties.  A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given.

17. Captions.  Captions in this Agreement are for reference and convenience only
and shall not affect the interpretation or meaning of any provision of this
Agreement.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures appear on following page]

 

THE PARTIES

hereto have executed this Agreement effective the day and year first written
above.



SENIOR LENDERS:



WB QT, LLC, a Delaware limited liability company for itself and as agent for the
Lenders



By: /s/ Jonathan Wood

Name: Jonathan Wood

Title: Director



 

BORROWER:



Quantum Fuel Systems Technologies

Worldwide, Inc., a Delaware corporation





By: /s/ W. Brian Olson

Name: W. Brian Olson

Title: Chief Financial Officer





 

 